—Appeal by defendant of the Supreme Court, Kings County (Greenberg, J.), rendered July 27, 1984, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence.
Judgment affirmed and case remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
We have reviewed the record and are satisfied that the proof of defendant’s guilt, while based entirely on circumstantial evidence, flowed naturally from and was consistent with the facts proved, and excluded " 'to a moral certainty’ every reasonable hypothesis of innocence” (People v Benzinger, 36 NY2d 29, 32, quoting from People v Borrero, 26 NY2d 430, 435; see also, People v Sims, 110 AD2d 214).
Defendant’s other contentions have been considered and have been found to be either without merit or unpreserved for appellate review as a matter of law and we see no basis to review them as a matter of discretion in the interest of justice. Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.